The judgment was a binding and final one as between the parties to the suit. That it was not binding on persons whom appellant did not make, but whom he might properly have made, parties because of interest they had in the subject-matter of the suit was not a reason in either law or equity why the court below should have set it aside. Hockwald v. Surety Co., 102 S.W. 181; Robbie v. Upson, 153 S.W. 406; Drinkard v. Jenkins, 207 S.W. 353; Rogers v. Dickson. 176 S.W. 865. The term at which it was rendered having ended, appellant was not entitled to have the judgment set aside in the way he chose to proceed without showing that he had been "deprived," quoting the language of the court in Hockwald v. Surety Co., supra, "by fraud, accident, mistake, or other uncontrollable circumstances, of the opportunity of properly presenting his cause upon the trial." Appellant's insistence to the contrary is overruled, and the judgment is affirmed.